Barclay, J.
I. The petition states sufficient facts to justify the relief granted. It was not necessary to allege any fraud in fact on the part of Caroline Buschmeyer. As against an existing creditor of her husband, a conveyance for, and to her, obtained with his means, would be constructively fraitdulent in the absence of any satisfactory showing to the contrary.
II. No reply to the answer in this case was necessary. The petition alleged that the consideration for the conveyance “to Caroline was furnished by the husband, Henry L. Buschmeyer. The answer asserted that *98the consideration was furnished from the separate means of Caroline. This Tatter statement amounted to no more than a denial of the petition in this particular and required no reply.
III. It was not essential that the court should enter a special finding of the facts necessary to support the decree it passed. The general finding that plaintiff was “entitled to the relief prayed for in his petition” was sufficient. The decree was within the scope of the case made by the petition. In the absence of any showing to the contrary it will be assumed to have been predicated upon sufficient evidence.
There is no error in the record and accordingly the judgment is affirmed.
The other judges concur.